
	
		II
		110th CONGRESS
		1st Session
		S. 1617
		IN THE SENATE OF THE UNITED STATES
		
			June 14, 2007
			Mr. Hatch (for himself,
			 Ms. Cantwell, Mr. Obama, Mr.
			 Kerry, Ms. Stabenow, and
			 Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  incentives for plug-in electric drive motor vehicles.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fuel Reduction using Electrons to
			 End Dependence On the Mid-East (FREEDOM) Act of
			 2007.
		2.Credit for
			 plug-in electric drive motor vehicles
			(a)Plug-in
			 electric drive motor vehicle credit
				(1)In
			 generalSubpart B of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to other credits) is amended by adding
			 at the end the following new section:
					
						30D.Plug-in
				electric drive motor vehicle credit
							(a)Allowance of
				credit
								(1)In
				generalThere shall be allowed as a credit against the tax
				imposed by this chapter for the taxable year an amount equal to the applicable
				amount with respect to each new qualified plug-in electric drive motor vehicle
				placed in service by the taxpayer during the taxable year.
								(2)Applicable
				amountFor purposes of paragraph (1)—
									(A)In
				generalThe applicable amount is sum of—
										(i)$2,000,
				plus
										(ii)$400 for each
				kilowatt hour of traction batter capacity in excess of 2.5 kilowatt
				hours.
										(B)Additional
				credit for flexible fuel vehiclesIn the case of a new qualified
				plug-in electric drive motor vehicle which is a flexible fuel motor vehicle,
				the applicable amount shall be increased by $150.
									(b)Limitations
								(1)Limitation
				based on weightThe amount of the credit allowed under subsection
				(a) by reason of subsection (a)(2)(A) shall not exceed—
									(A)$7,500, in the
				case of any new qualified plug-in electric drive motor vehicle with a gross
				vehicle weight rating of not more than 10,000 pounds,
									(B)$10,000, in the case of any new qualified
				plug-in electric drive motor vehicle with a gross vehicle weight rating of more
				than 10,000 pounds but not more than 14,000 pounds,
									(C)$15,000, in the case of any new qualified
				plug-in electric drive motor vehicle with a gross vehicle weight rating of more
				than 14,000 pounds but not more than 26,000 pounds, and
									(D)$20,000, in the case of any new qualified
				plug-in electric drive motor vehicle with a gross vehicle weight rating of more
				than 26,000 pounds.
									(2)Limitation
				based on amount of taxThe credit allowed under subsection (a)
				for any taxable year shall not exceed the excess of—
									(A)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(B)the sum of the
				credits allowable under subpart A and section 27 for the taxable year.
									(3)Limitation on
				number of passenger vehicles and light trucks eligible for
				creditNo credit shall be allowed under subsection (a) for any
				new qualified plug-in electric drive motor vehicle which is a passenger vehicle
				or light truck in any calendar year following the calendar year which includes
				the first date on which the total number of such new qualified plug-in electric
				drive motor vehicles sold for use in the United States after December 31, 2007,
				is at least 250,000.
								(c)New qualified
				plug-in electric drive motor vehicleFor purposes of this section, the term
				new qualified plug-in electric drive motor vehicle means a motor
				vehicle—
								(1)which draws propulsion using one or more
				traction batteries with an aggregate capacity of not less than 2.5 kilowatt
				hours,
								(2)which uses an offboard source of
				electricity to recharge one or more such batteries,
								(3)which has received a certificate of
				conformity under the Clean Air Act for that make and model year,
								(4)the original use
				of which commences with the taxpayer,
								(5)which is acquired
				for use or lease by the taxpayer and not for resale, and
								(6)which is made by
				a manufacturer.
								(d)Other
				definitions and special rulesFor purposes of this
				section—
								(1)Motor
				vehicleThe term motor vehicle has the meaning given
				such term by section 30(c)(2).
								(2)Other
				termsThe terms passenger automobile, light
				truck, and manufacturer have the meanings given such terms
				in regulations prescribed by the Administrator of the Environmental Protection
				Agency for purposes of the administration of title II of the Clean Air Act (42
				U.S.C. 7521 et seq.).
								(3)Traction
				battery capacityTraction battery capacity shall be measured in
				kilowatt hours from a 100 percent state of charge to a zero percent state of
				charge.
								(4)Flexible fuel
				motor vehicleThe term flexible fuel motor vehicle
				means a motor vehicle warranted by the manufacturer as capable of operating on
				each of the following fuels:
									(A)Gasoline.
									(B)A blend
				containing 85 percent ethanol and 15 percent gasoline by volume.
									(C)A blend
				containing 85 percent methanol and 15 percent gasoline by volume.
									(D)Biodiesel.
									(5)Reduction in
				basisFor purposes of this subtitle, the basis of any property
				for which a credit is allowable under subsection (a) shall be reduced by the
				amount of such credit so allowed.
								(6)No double
				benefitThe amount of any deduction or other credit allowable
				under this chapter for a new qualified plug-in electric drive motor vehicle
				shall be reduced by the amount of credit allowed under subsection (a) for such
				vehicle for the taxable year.
								(7)Property used
				by tax-exempt entityIn the case of a vehicle the use of which is
				described in paragraph (3) or (4) of section 50(b) and which is not subject to
				a lease, the person who sold such vehicle to the person or entity using such
				vehicle shall be treated as the taxpayer that placed such vehicle in service,
				but only if such person clearly discloses to such person or entity in a
				document the amount of any credit allowable under subsection (a) with respect
				to such vehicle (determined without regard to subsection (b)(2)).
								(8)Property used
				outside United States, etc., not qualifiedNo credit shall be
				allowable under subsection (a) with respect to any property referred to in
				section 50(b)(1) or with respect to the portion of the cost of any property
				taken into account under section 179.
								(9)RecaptureThe
				Secretary shall, by regulations, provide for recapturing the benefit of any
				credit allowable under subsection (a) with respect to any property which ceases
				to be property eligible for such credit (including recapture in the case of a
				lease period of less than the economic life of a vehicle).
								(10)Election to
				not take creditNo credit shall be allowed under subsection (a)
				for any vehicle if the taxpayer elects not to have this section apply to such
				vehicle.
								(11)Interaction
				with air quality and motor vehicle safety standardsUnless
				otherwise provided in this section, a motor vehicle shall not be considered
				eligible for a credit under this section unless such vehicle is in compliance
				with—
									(A)the applicable
				provisions of the Clean Air Act for the applicable make and model year of the
				vehicle (or applicable air quality provisions of State law in the case of a
				State which has adopted such provision under a waiver under section 209(b) of
				the Clean Air Act), and
									(B)the motor vehicle
				safety provisions of sections 30101 through 30169 of title 49, United States
				Code.
									(e)Regulations
								(1)In
				generalExcept as provided in paragraph (2), the Secretary shall
				promulgate such regulations as necessary to carry out the provisions of this
				section.
								(2)Coordination in
				prescription of certain regulationsThe Secretary of the
				Treasury, in coordination with the Secretary of Transportation and the
				Administrator of the Environmental Protection Agency, shall prescribe such
				regulations as necessary to determine whether a motor vehicle meets the
				requirements to be eligible for a credit under this section.
								(f)TerminationThis
				section shall not apply to property purchased after December 31,
				2014.
							.
				(2)Coordination
			 with other motor vehicle credits
					(A)Electric drive
			 motor vehiclesParagraph (1) of section 30(c) of the Internal
			 Revenue Code of 1986 is amended by adding at the end the following new flush
			 sentence:
						
							Such term shall not include any motor
				vehicle which is a new qualified plug-in electric drive motor vehicle (as
				defined by section
				30D(c))..
					(B)New qualified
			 fuel cell motor vehiclesParagraph (3) of section 30B(b) of such
			 Code is amended by adding at the end the following new flush sentence:
						
							Such term
				shall not include any motor vehicle which is a new qualified plug-in electric
				drive motor vehicle (as defined by section
				30D(c))..
					(C)New qualified
			 hybrid motor vehiclesParagraph (3) of section 30B(d) of such
			 Code is amended by adding at the end the following new flush sentence:
						
							Such term
				shall not include any motor vehicle which is a new qualified plug-in electric
				drive motor vehicle (as defined by section
				30D(c))..
					(3)Conforming
			 amendments
					(A)Section 1016(a)
			 of the Internal Revenue Code of 1986 is amended by striking and
			 at the end of paragraph (36), by striking the period at the end of paragraph
			 (37) and inserting , and, and by adding at the end the following
			 new paragraph:
						
							(38)to the extent
				provided in section
				30D(d)(5).
							.
					(B)Section 6501(m)
			 of such Code is amended by inserting 30D(d)(10) after
			 30C(e)(5).
					(C)The table of
			 sections for subpart B of part IV of such Code is amended by adding at the end
			 the following new item:
						
							
								Sec. 30D. Plug-in electric drive motor vehicle
				credit.
							
							.
					(b)Conversion
			 kits
				(1)In
			 generalSection 30B of the Internal Revenue Code of 1986
			 (relating to alternative motor vehicle credit) is amended by redesignating
			 subsections (i) and (j) as subsections (j) and (k), respectively, and by
			 inserting after subsection (h) the following new subsection:
					
						(i)Plug-in
				conversion credit
							(1)In
				generalFor purposes of subsection (a), the plug-in conversion
				credit determined under this subsection with respect to any motor vehicle which
				is converted to a qualified plug-in electric drive motor vehicle is the lesser
				of—
								(A)an amount equal
				to—
									(i)$2,000,
				plus
									(ii)$400 for each
				kilowatt hour of capacity of the plug-in traction battery module installed in
				such vehicle in excess of 2.5 kilowatt hours, or
									(B)50 percent of the
				cost of the plug-in traction battery module installed in such vehicle as part
				of such conversion.
								(2)LimitationsThe
				amount of the credit allowed under this subsection shall not exceed $4,000 with
				respect to the conversion of any motor vehicle.
							(3)Definitions and
				special rulesFor purposes of this subsection—
								(A)Qualified
				plug-in electric drive motor vehicleThe term qualified
				plug-in electric drive motor vehicle means any new qualified plug-in
				electric drive motor vehicle (as defined in section 30D(c), determined without
				regard to paragraphs (4) and (6) thereof).
								(B)Plug-in
				traction battery moduleThe term plug-in traction battery
				module means an electro-chemical energy storage device which—
									(i)has a traction
				battery capacity of not less than 2.5 kilowatt hours,
									(ii)is equipped with
				an electrical plug by means of which it can be energized and recharged when
				plugged into an external source of electric power,
									(iii)consists of a
				standardized configuration and is mass produced,
									(iv)has been tested
				and approved by the National Highway Transportation Safety Administration as
				compliant with applicable motor vehicle and motor vehicle equipment safety
				standards when installed by a mechanic with standardized training in protocols
				established by the battery manufacturer as part of a nationwide distribution
				program, and
									(v)is certified by a
				battery manufacturer as meeting the requirements of clauses (i) through
				(iv).
									(C)Credit allowed
				to lessor of battery moduleIn the case of a plug-in traction
				battery module which is leased to the taxpayer, the credit allowed under this
				subsection shall be allowed to the lessor of the plug-in traction battery
				module.
								(D)Credit allowed
				in addition to other creditsThe credit allowed under this
				subsection shall be allowed with respect to a motor vehicle notwithstanding
				whether a credit has been allowed with respect to such motor vehicle under this
				section (other than this subsection) in any preceding taxable year.
								(4)TerminationThis
				subsection shall not apply to conversions made after December 31,
				2010.
							.
				(2)Credit treated
			 as part of alternative motor vehicle creditSection 30B(a) of
			 such Code is amended by striking and at the end of paragraph
			 (3), by striking the period at the end of paragraph (4) and inserting ,
			 and, and by adding at the end the following new paragraph:
					
						(5)the plug-in
				conversion credit determined under subsection
				(i).
						.
				(3)No recapture
			 for vehicles converted to qualified plug-in electric drive motor
			 vehiclesParagraph (8) of section 30B(h) of such Code is amended
			 by adding at the end the following: , except that no benefit shall be
			 recaptured if such property ceases to eligible for such credit by reason of
			 conversion to a qualified plug-in electric drive motor vehicle.
				(c)Effective
			 dateThe amendments made by this section shall apply to property
			 placed in service after December 31, 2007, in taxable years beginning after
			 such date.
			3.Incentives for
			 manufacturing facilities producing plug-in electric drive motor vehicle and
			 components
			(a)Deduction for
			 manufacturing facilitiesPart VI of subchapter B of chapter 1 of
			 the Internal Revenue Code of 1986 (relating to itemized deductions for
			 individuals and corporations) is amended by inserting after section 179E the
			 following new section:
				
					179F.Expensing for
				manufacturing facilities producing plug-in electric drive motor vehicle and
				components
						(a)Treatment as
				expensesA taxpayer may elect to treat the applicable percentage
				of the cost of any qualified plug-in electric drive motor vehicle manufacturing
				facility property as an expense which is not chargeable to a capital account.
				Any cost so treated shall be allowed as a deduction for the taxable year in
				which the qualified manufacturing facility property is placed in
				service.
						(b)Applicable
				percentageFor purposes of subsection (a), the applicable
				percentage is—
							(1)100 percent, in
				the case of qualified plug-in electric drive motor vehicle manufacturing
				facility property which is placed in service before January 1, 2013, and
							(2)50 percent, in
				the case of qualified plug-in electric drive motor vehicle manufacturing
				facility property which is placed in service after December 31, 2012, and
				before January 1, 2015.
							(c)Election
							(1)In
				generalAn election under this section for any taxable year shall
				be made on the taxpayer's return of the tax imposed by this chapter for the
				taxable year. Such election shall be made in such manner as the Secretary may
				by regulations prescribe.
							(2)Election
				irrevocableAny election made under this section may not be
				revoked except with the consent of the Secretary.
							(d)Qualified
				plug-in electric drive motor vehicle manufacturing facility
				propertyFor purposes of this section—
							(1)In
				generalThe term qualified plug-in electric drive motor
				vehicle manufacturing facility property means any qualified
				property—
								(A)the original use
				of which commences with the taxpayer,
								(B)which is placed
				in service by the taxpayer after the date of the enactment of this section and
				before January 1, 2015, and
								(C)no written
				binding contract for the construction of which was in effect on or before the
				date of the enactment of this section.
								(2)Qualified
				property
								(A)In
				generalThe term qualified property means any
				property which is a facility or a portion of a facility used for the production
				of—
									(i)any new qualified
				plug-in electric drive motor vehicle (as defined by section 30D(c)), or
									(ii)any eligible
				component.
									(B)Eligible
				componentThe term eligible component means any
				battery, any electric motor or generator, or any power control unit which is
				designed specifically for use in a new qualified plug-in electric drive motor
				vehicle (as so defined).
								(e)Special rule
				for dual use propertyIn the case of any qualified plug-in
				electric drive motor vehicle manufacturing facility property which is used to
				produce both qualified property and other property which is not qualified
				property, the amount of costs taken into account under subsection (a) shall be
				reduced by an amount equal to—
							(1)the total amount
				of such costs (determined before the application of this subsection),
				multiplied by
							(2)the percentage of
				property expected to be produced which is not qualified
				property.
							.
			(b)Refund of
			 credit for prior year minimum tax liabilitySection 53 of the
			 Internal Revenue Code of 1986 (relating to credit for prior year minimum tax
			 liability) is amended by adding at the end the following new subsection:
				
					(f)Election To
				treat amounts attributable to qualified manufacturing facility
						(1)In
				generalIn the case of an eligible taxpayer, the amount
				determined under subsection (c) for the taxable year (after the application of
				subsection (e)) shall be increased by an amount equal to the applicable
				percentage of any qualified plug-in electric drive motor vehicle manufacturing
				facility property which is placed in service during the taxable year.
						(2)Applicable
				percentageFor purposes of paragraph (1), the applicable
				percentage is—
							(A)35 percent, in
				the case of qualified plug-in electric drive motor vehicle manufacturing
				facility property which is placed in service before January 1, 2013, and
							(B)17.5 percent, in
				the case of qualified plug-in electric drive motor vehicle manufacturing
				facility property which is placed in service after December 31, 2012, and
				before January 1, 2015.
							(3)Eligible
				taxpayerFor purposes of this subsection, the term eligible
				taxpayer means any taxpayer—
							(A)who places in
				service qualified plug-in electric drive motor vehicle manufacturing facility
				property during the taxable year,
							(B)who does not make
				an election under section 179F(c), and
							(C)who makes an
				election under this subsection.
							(4)Other
				definitions and special rules
							(A)Qualified
				plug-in electric drive motor vehicle manufacturing facility
				propertyThe term qualified plug-in electric drive motor
				vehicle manufacturing facility property has the meaning given such term
				under section 179F(d).
							(B)Special rule
				for dual use propertyIn the case of any qualified plug-in
				electric drive motor vehicle manufacturing facility property which is used to
				produce both qualified property (as defined in section 179F(d)) and other
				property which is not qualified property, the amount of costs taken into
				account under paragraph (1)shall be reduced by an amount equal to—
								(i)the total amount
				of such costs (determined before the application of this subparagraph),
				multiplied by
								(ii)the percentage
				of property expected to be produced which is not qualified property.
								(C)Election
								(i)In
				generalAn election under this subsection for any taxable year
				shall be made on the taxpayer's return of the tax imposed by this chapter for
				the taxable year. Such election shall be made in such manner as the Secretary
				may by regulations prescribe.
								(ii)Election
				irrevocableAny election made under this subsection may not be
				revoked except with the consent of the Secretary.
								(5)Credit
				refundableFor purposes of this title (other than this section),
				the credit allowed by reason of this subsection shall be treated as if it were
				allowed under subpart
				C.
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			4.Credit for
			 utility rebates for customers purchasing plug-in electric drive motor
			 vehicles
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
				
					45O.Utility rebate
				credit
						(a)In
				generalFor purposes of section 38, in the case of an eligible
				taxpayer, the utility rebate credit for any taxable year is an amount equal to
				50 percent of the sum of the qualified rebates paid or accrued by the eligible
				taxpayer during the taxable year.
						(b)Limitation
							(1)In
				generalThe amount of the credit allowed under subsection (a)
				with respect to any qualified rebate paid or accrued in any taxable year shall
				not exceed—
								(A)$1,000, in the
				case of an eligible taxpayer ranked in the first quartile in the greenhouse gas
				emissions rankings published by the Secretary under paragraph (2),
								(B)$800, in the case
				of an eligible taxpayer ranked in the second quartile of such rankings,
								(C)$600, in the case
				of an eligible taxpayer ranked in the third quartile of such rankings,
				and
								(D)$400, in the case
				of an eligible taxpayer ranked in the fourth quartile of such rankings.
								(2)Ranking of
				greenhouse gas emissions
								(A)In
				generalThe Secretary, in consultation with the Administrator of
				the Environmental Protection Agency, shall publish, on an annual basis, a
				ranking of electric utilities based on the rate of greenhouse gasses emitted by
				each such utility. Such publication shall list the ranking of each utility by
				quartile, with the utilities emitting the lowest rate of greenhouse gasses in
				the first quartile.
								(B)Greenhouse
				gasFor purposes of subparagraph (A), the term greenhouse
				gas means—
									(i)carbon
				dioxide;
									(ii)methane;
									(iii)nitrous
				oxide;
									(iv)hydrofluorocarbons;
									(v)perfluorocarbons;
				and
									(vi)sulfur
				hexafluoride.
									(3)Determination
				of rankingThe ranking of an eligible taxpayer in the greenhouse
				gas emissions rankings published by the Secretary under paragraph (2) for any
				taxable year shall be determined by using the most recent such rank of such
				eligible taxpayer at the end of such taxable year.
							(c)Eligible
				taxpayerFor purposes of this section, the term eligible
				taxpayer means a electric utility which is included on the list of
				rankings for emissions of greenhouse gases published by the Secretary under
				subsection (b)(2).
						(d)Qualified
				rebateFor purposes of this section, the term qualified
				rebate means a rebate with respect to amounts owed by a customer of an
				eligible taxpayer for the cost of electricity or any service connected with
				supply of electricity if such rebate is paid or accrued on account of—
							(1)the purchase by
				the customer of a new qualified plug-in electric drive motor vehicle (as
				defined by section 30D(c)) or a qualified plug-in electric drive motor vehicle
				(as defined by section 30B(i)(3)), or
							(2)the conversion by
				the customer of a motor vehicle to a qualified plug-in electric drive motor
				vehicle (as so defined).
							(e)Special rule
				for certain tax-exempt utilities
							(1)In
				generalIn the case of an eligible taxpayer which is exempt from
				tax under this chapter, the aggregate credits allowed to the eligible taxpayer
				under subpart C shall be increased by the lesser of—
								(A)the credit which
				would be allowed under this section without regard to this subsection,
				or
								(B)the amount of the
				payroll taxes imposed on the eligible taxpayer during the calendar year in
				which the taxable year begins.
								(2)Payroll
				taxesFor purposes of this subsection—
								(A)In
				generalThe term payroll taxes means the taxes
				imposed by—
									(i)section 3111,
				and
									(ii)sections 3211(a)
				and 3221(a) (determined at a rate equal to the rates under section
				3111).
									(B)Special
				ruleA rule similar to the rule of section 24(d)(2)(C) shall
				apply for purposes of subparagraph
				(A).
								.
			(b)Credit treated
			 as part of general business creditSection 38(b) of the Internal
			 Revenue Code of 1986 is amended by striking plus at the end of
			 paragraph (30), by striking the period at the end of paragraph (31) and
			 inserting , plus, and by adding at the end the following new
			 paragraph:
				
					(32)the utility
				rebate credit determined under section
				45O(a).
					.
			(c)No double
			 benefitSection 280C of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(f)Utility rebate
				creditNo deduction shall be allowed for that portion of any
				amount otherwise allowable as a deduction for the taxable year which is equal
				to the amount of the credit determined for the taxable year under section
				45O(a).
					.
			(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
				
					
						Sec. 45O. Utility rebate
				credit.
					
					.
			(e)Effective
			 dateThe amendments made by this section shall apply to rebates
			 paid or accrued in taxable years beginning after the date of the enactment of
			 this Act.
			
